IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
                         THE STATE OF ARIZONA,
                                Appellee,

                                    v.

                        ISRAEL JOSEPH NARANJO,
                               Appellant.

                          No. CR-11-0151-AP
                          Filed March 18, 2014

          Appeal from the Superior Court in Maricopa County
               The Honorable Roland J. Steinle, Judge
                       No. CR2007-119504-001

                              AFFIRMED

COUNSEL:

Thomas C. Horne, Arizona Attorney General, Robert L. Ellman, Solicitor
General, Jeffrey A. Zick, Chief Counsel, Capital Litigation Section, Laura
P. Chiasson (argued), Assistant Attorney General, Tucson, for State of
Arizona

James J. Haas, Maricopa County Public Defender, Peg Green (argued),
Deputy Public Defender, Terry J. Reid, Deputy Public Defender, Phoenix,
for Israel Joseph Naranjo

JUSTICE PELANDER authored the opinion of the Court, in which CHIEF
JUSTICE BERCH, VICE CHIEF JUSTICE BALES, JUSTICE BRUTINEL,
and JUSTICE TIMMER joined

JUSTICE PELANDER, opinion of the Court:

¶1           A jury found Israel Joseph Naranjo guilty of two counts of
first degree murder and sentenced him to death. We have jurisdiction
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

over this automatic appeal under Article 6, Section 5(3) of the Arizona
Constitution and A.R.S. § 13-4031.

                            I. BACKGROUND

¶2            On March 25, 2007, Naranjo stabbed his pregnant girlfriend,
Delia Rivera, twelve times, killing her and the unborn baby. After his
arrest, Naranjo confessed to the murder.

¶3            The State charged Naranjo with two counts of first degree
murder. Rejecting Naranjo’s insanity defense, the jury found him guilty
of both counts. With regard to Rivera’s murder, the jury found two
aggravating factors: Naranjo was previously convicted of a serious
offense, and the murder was especially cruel. With regard to the murder
of Rivera’s child, the jury likewise found two aggravating factors:
Naranjo was previously convicted of a serious offense, and Naranjo was
an adult when he killed an unborn child. In the penalty phase of the trial,
after finding his mitigation not sufficiently substantial to call for leniency,
the jury sentenced Naranjo to death for each murder.

                          II. ISSUES ON APPEAL

A. Waiver of Miranda Rights

¶4            Naranjo argues the trial court erred in denying his motion to
suppress his post-arrest confession. We review that ruling for abuse of
discretion, viewing the evidence presented at the suppression hearing in
the light most favorable to sustaining the ruling. State v. Spears, 184 Ariz.
277, 284, 908 P.2d 1062, 1069 (1996); State v. Apelt, 176 Ariz. 349, 363, 861
P.2d 634, 648 (1993).

¶5            Following Naranjo’s arrest on the day of the murders,
Detective Alex Femenia interviewed him. At the beginning of the video-
recorded interview, the detective advised Naranjo of his Miranda rights
and asked if he understood those rights. After several requests, Naranjo
twice replied, “yeah.” Naranjo then confessed to the murders, stating, “I
just remember just [sic] stabbing [Rivera]. I had to.” Naranjo expressed
remorse for his actions, stating, “I wish I could take [them] back.”
Naranjo also made several remarks questioning whether his situation was
“real.”

                                          2
                           State v. Israel Joseph Naranjo
                               Opinion of the Court


¶6            Before trial, Naranjo moved to suppress incriminating
statements he made during the interview, claiming he did not knowingly
and intelligently waive his Miranda rights and that his statements were
involuntary.1 During a two-day evidentiary hearing on the motion,
Naranjo called a clinical psychologist, Dr. Thomas Thompson, who
testified that Naranjo was “actively psychotic” at the time of the
interview. In response, the State called Detective Femenia, who testified
that Naranjo did not act “strangely” before the interview and that Naranjo
had fourteen police encounters before his arrest in this case. The trial
court denied Naranjo’s motion, ruling that his interview statements were
voluntarily made after he validly waived his Miranda rights.

¶7             A knowing and intelligent waiver of Miranda rights occurs
when the suspect understands those rights and intends to waive them.
State v. Carrillo, 156 Ariz. 125, 135 n.15, 750 P.2d 883, 893 n.15 (1988). In
assessing a waiver, courts examine the totality of the surrounding
circumstances, “including the defendant’s background, experience, and
conduct.” State v. Montes, 136 Ariz. 491, 495, 667 P.2d 191, 195 (1983). The
defendant’s prior interactions with law enforcement are relevant to this
inquiry. Id.

¶8            Mental illness, by itself, will not invalidate an otherwise
knowing and intelligent waiver. See State v. Clabourne, 142 Ariz. 335, 342,
690 P.2d 54, 61 (1984); accord United States v. Turner, 157 F.3d 553, 556 (8th
Cir. 1998) (holding that, although defendant was intoxicated at the time of
his confession and exhibited signs of mental illness, the defendant
“understood his rights and knowingly waived them”). The test is whether
a suspect’s mental disabilities “render him unable to understand the
meaning of his statements.” Clabourne, 142 Ariz. at 342, 690 P.2d at 61.

¶9            According to Naranjo, the record is “replete with objective
factors” demonstrating that he was incapable of understanding his rights.
He points to statements that he claims show his “irrational beliefs of a plot
to kill him and his belief he needed to protect himself.” He also notes that
a jail mental health counselor reported that, during a post-arrest
assessment, Naranjo looked up to the ceiling and said, “see all the dead

1      Naranjo abandoned the latter argument on appeal.


                                         3
                          State v. Israel Joseph Naranjo
                              Opinion of the Court

people up there.” Viewed in the context of his documented history of
mental illness, Naranjo argues that these statements and behavior show
that his mental state “prevented him from making a knowing and
intelligent waiver.”

¶10           Other evidence in the record, however, supports the State’s
contention that during the interview Naranjo appreciated why he was
there, what he had done, and the rights he was waiving. When asked at
the start of the interview if he understood his rights, Naranjo answered
“yeah” and repeated that answer at Detective Femenia’s request.
Although Naranjo asserts that Femenia’s recitation of his Miranda rights
was “perfunctory” and structured to encourage a waiver, Naranjo does
not argue that the warnings were deficient or otherwise invalid. During
the interview, Naranjo appears upset, somewhat distant, and at times
unintelligible. But he is generally coherent and responsive throughout the
interview, recounting in some detail the circumstances surrounding the
crime and expressing remorse for his actions.

¶11            On this record, the trial court could reasonably conclude that
Naranjo understood the rights he waived and “appeared to be coherent
and aware of the import of his statements.” Clabourne, 142 Ariz. at 342,
690 P.2d at 61 (holding, based on his tape recorded confession, that the
defendant validly waived his Miranda rights despite his claim that he had
taken heavy doses of the prescription drug Thorazine and exhibited
“bizarre behavior indicative of mental illness”). The fact that Naranjo had
fourteen prior encounters with the police also supports this finding. The
trial court did not abuse its discretion in finding that Naranjo knowingly,
intelligently, and voluntarily waived his Miranda rights and ruling that the
confession was admissible.

B. Striking of Juror for Cause

¶12            Naranjo argues the trial court erred in striking Juror 36 for
cause, violating Naranjo’s constitutional rights to due process and a fair
trial. Trial judges are in the best position to “assess the demeanor of the
venire, and of the individuals who compose it.” Uttecht v. Brown, 551 U.S.
1, 9, 20 (2007). Accordingly, we review a trial court’s decision to strike a
potential juror for cause for abuse of discretion. State v. Jones, 197 Ariz.
290, 302 ¶¶ 24, 26, 4 P.3d 345, 357 (2000).


                                         4
                          State v. Israel Joseph Naranjo
                              Opinion of the Court

¶13            Question thirty-five on the jury questionnaire asked: “Do
you have any religious, moral, philosophical, or ethical issues that would
prevent you from passing judgment on another human being if selected as
a juror in this case?”. Juror 36 marked “Yes” and explained: “I believe in
God & he does not kill people for their mistakes.” When asked in another
question, “Is there anything about the alleged facts of this incident that
would affect your ability to be a fair and impartial juror in this case?”,
Juror 36 responded: “See #35.” In response to another question that
asked, “Will you, for whatever reason, automatically vote against the
death penalty without considering the evidence and the instructions of
law that will be presented to you?,” Juror 36 did not answer yes or no, but
rather wrote in the margin: “[N]ot sure[;] need more info.”

¶14           During small-group questioning of prospective jurors in
court, the prosecutor directed Juror 36 to her response to question thirty-
five, asking: “If the facts and the law says the death penalty is
appropriate, can you do it even though you believe it violates the tenets of
God?”. Juror 36 responded: “Yes.” When asked to elaborate on her
answer to the question regarding whether she would automatically vote
against the death penalty, Juror 36 stated: “I just don’t know the whole
case. I don’t know the whole story.”

¶15            The State also asked Juror 36 about her answer to a question
on which she indicated she might have difficulty viewing photographs of
a fetus because she had undergone an abortion that was “not [her]
decision.” The prosecutor asked Juror 36 “whether or not your prior
experience and what’s happened to you is so great that this just might not
be the case for you,” and Juror 36 responded: “I’m not sure.” She later
confirmed that the questions concerning the death penalty and the fetus
were “emotional topics” for her, but affirmed she would “listen to both
sides fairly and impartially.”

¶16           After the prospective jurors were excused for the day, the
State moved to strike Juror 36 and one other juror. The judge agreed to
strike Juror 36, stating: “The Court’s had an opportunity to view her
demeanor during jury selection, listen to her answers. Her demeanor is
her head was down, she’s very, very emotional. The Court views her
answers as confusing, at best, and it was hard for her to articulate.”



                                        5
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

¶17           A trial court may strike a prospective juror for cause only
when the juror’s views on capital punishment “would ‘prevent or
substantially impair the performance of his duties as a juror in accordance
with his instructions and his oath.’” Wainwright v. Witt, 469 U.S. 412, 433
(1985) (quoting Adams v. Texas, 448 U.S. 38, 45 (1980)). Jurors who merely
“voice[] general objections to the death penalty or express[] conscientious
or religious scruples against its infliction” may not be struck for cause.
Witherspoon v. Illinois, 391 U.S. 510, 522 (1968). The State, however, need
not prove a juror’s bias with “unmistakable clarity.” State v. Moody, 208
Ariz. 424, 450 ¶ 88, 94 P.3d 1119, 1145 (2004). “[E]ven if a juror is sincere
in his promises to uphold the law, a judge may still reasonably find a
juror’s equivocation ‘about whether he would take his personal biases in
the jury room’ sufficient to substantially impair his duties as a juror,
allowing a strike for cause.” State v. Ellison, 213 Ariz. 116, 137 ¶ 89, 140
P.3d 899, 920 (2006) (quoting State v. Glassel, 211 Ariz. 33, 48 ¶¶ 49–50, 116
P.3d 1193, 1208 (2005)). In assessing whether to strike a juror, the judge
must consider “the entirety of [the juror’s] answers and demeanor.” State
v. Lynch, 225 Ariz. 27, 35 ¶ 28, 234 P.3d 595, 603 (2010).

¶18            Considering Juror 36’s written and oral answers in isolation,
it is unclear whether her views would have substantially impaired her
ability to serve on the jury. Although Juror 36 initially expressed doubt
about whether she could vote for the death penalty, citing her religious
beliefs, on further questioning she stated twice that she could be fair and
impartial.

¶19           A judge’s credibility findings, however, “cannot be easily
discerned from an appellate record.” Wainwright, 469 U.S. at 429. Even
when unfitness is not apparent from the record, “there will be situations
where the trial judge is left with the definite impression that a prospective
juror would be unable to faithfully and impartially apply the law.” Id. at
425–26. For that reason, we defer “to the trial judge who sees and hears
the juror.” Id. at 426; see also State v. Hausner, 230 Ariz. 60, 70 ¶ 20, 280
P.3d 604, 614 (2012); Moody, 208 Ariz. at 450 ¶ 88, 94 P.3d at 1145.

¶20          The trial court believed that Juror 36’s demeanor and
emotions cast doubt on her ability to serve. She had difficulty articulating
her answers, her head was down during questioning, and she was very
emotional. Based on this record, we cannot say that the trial judge abused


                                         6
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

his discretion by striking Juror 36 for cause. See Lynch, 225 Ariz. at 35 ¶ 28,
234 P.3d at 603.

C. Juror Questionnaire

¶21           Naranjo and the State both submitted proposed juror
questionnaires to the trial court. After reviewing them, the judge stated
that he “chose the defense questionnaire” but edited it to remove
questions that “were not appropriate.” The defense objected to the court’s
deletion of certain questions from the written questionnaire sent to
prospective jurors.

¶22            On appeal, Naranjo challenges the removal of the following
six questions:

       44. . . . a) Do you believe that a person can ever be unable to
       appreciate the wrongfulness of their criminal conduct at the time of
       its commission, due to a mental disease or defect?

       b) What are your thoughts/feelings, if any, regarding a
       defendant who raises an insanity defense?

       c) Do you have any thoughts/feelings on the insanity
       defense that have been formed or influenced by any recent
       articles or stories in print, television, radio or Internet
       media?

       ....

       51. Do you feel that anyone who intentionally kills a
       pregnant woman must receive the death penalty?

       52. Do you feel that anyone whose intentional killing of a
       pregnant woman results in the death of an unborn child
       must receive the death penalty?

       ....




                                          7
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

       54. Could you consider mental health-related issues of a
       defendant convicted of first degree murder as mitigation?2

¶23           Although Arizona Rule of Criminal Procedure 18.5(d)
permits the use of questionnaires, “there is no right to use jury
questionnaires in Arizona.” Moody, 208 Ariz. at 451 ¶ 93, 94 P.3d at 1146.
Rule 18.5(d) requires only that the court “conduct a thorough oral
examination of prospective jurors.” “The court may impose reasonable
limitations with respect to questions allowed during a party’s examination
of the prospective jurors.” Ariz. R. Crim. P. 18.5(d).

¶24           Naranjo argues that, by precluding the listed questions, the
judge “refused to allow defense counsel to voir dire jurors on their
attitudes about the insanity defense, the killing of pregnant women, and
mental illness.” To prevail on his claim that the court failed to adequately
question the jury panel, Naranjo “must demonstrate not only that the voir
dire examination was inadequate, but also that, as a result of the
inadequate questioning, the jury selected was not fair, unbiased, and
impartial.” Moody, 208 Ariz. at 451 ¶ 95, 94 P.3d at 1146. We review a trial
court’s decisions regarding the use and content of jury questionnaires for
abuse of discretion. Id. at 451 ¶ 93, 94 P.3d at 1146.

¶25            First, contrary to Naranjo’s claims, the trial court did not
prevent him from conducting voir dire of potential jurors. Although the
judge struck certain questions from the defense questionnaire, he left open
the possibility of further, in-court questioning during the small group voir
dire proceedings.

¶26           Later, when defense counsel was explaining the need to ask
question 54, the judge said “[t]his is a premature discussion . . . . Let’s get
to the small groups and see what the small groups have to say one way or
the other.” By inviting counsel to ask questions during oral voir dire, the
trial judge “mitigate[d] any deficiency” in the questionnaire. Moody, 208
Ariz. at 452 ¶ 98, 94 P.3d at 1147. And, as the State correctly notes,

2
       As the trial court observed, questions such as number 54 are
inappropriate, whether asked in a questionnaire or in oral voir dire. See
Glassel, 211 Ariz. at 47 ¶ 44, 116 P.3d at 1207 (parties may not “ask
potential jurors what types of evidence they will consider to be
mitigating”).
                                          8
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

“Naranjo does not identify any questions he was prevented from asking
jurors during oral voir dire.”

¶27            This case is not like State v. Anderson (Anderson I), 197 Ariz.
314, 4 P.3d 369 (2000). In Anderson I, the judge removed three jurors for
cause based on their answers to questions on the written questionnaire.
Id. at 318 ¶ 5, 4 P.3d at 373. The judge denied defense counsel’s request to
rehabilitate the jurors through oral voir dire. Id. We held that denying the
defense any opportunity to rehabilitate jurors constituted structural error.
Id. at 324 ¶ 23, 327 ¶ 36, 4 P.3d at 379, 382. Here, by contrast, the judge did
not deny Naranjo an opportunity to question the jurors orally.

¶28            Second, Naranjo has not shown that the jury selected was
unfair, biased, or partial. Naranjo argues that three jurors’ responses
raised concerns about bias: Juror 62 (seated as Juror 5), Juror 204 (seated
as Juror 14), and Juror 240 (seated as Juror 15). Naranjo asserts that “[a]ll
three of these seated jurors had direct personal experience with mental
illnesses.” But Naranjo did not take the opportunity to raise these
concerns during voir dire, and all three potential jurors stated that they
could fairly listen to the testimony and review the evidence presented in
the case. Nor did he attempt to strike these jurors or object to them on
grounds of bias. The trial court did not abuse its discretion in screening
and limiting questions used in the jury questionnaire.

D.     Preclusion of Defense Expert Witnesses

¶29          Naranjo argues that the trial court abused its discretion in
precluding or limiting the testimony of three of his witnesses. In
reviewing a trial court’s choice and imposition of sanctions under Arizona
Rule of Criminal Procedure 15.7, we will find an abuse of discretion only
when “no reasonable judge would have reached the same result under the
circumstances.” State v. Armstrong, 208 Ariz. 345, 354 ¶ 40, 93 P.3d 1061,
1070 (2004).

¶30          Rule 15.7 authorizes the trial court to sanction a party for
discovery violations, including failure to timely disclose evidence. State v.
Payne, 233 Ariz. 484, 518 ¶ 155, 314 P.3d 1239, 1273 (2013). Any sanction,
however, “must be proportional to the violation and must have a
‘minimal effect on the evidence and merits.’” Id. (quoting State v. Towery,
186 Ariz. 168, 186, 920 P.2d 290, 308 (1996)). “[P]reclusion is rarely an

                                          9
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

appropriate sanction for a discovery violation,” State v. Delgado, 174 Ariz.
252, 257, 848 P.2d 337, 342 (1993), and should be invoked only when less
stringent sanctions would not achieve the ends of justice. State v. Smith,
140 Ariz. 355, 359, 681 P.2d 1374, 1378 (1984). Before precluding a witness
under Rule 15.7, the trial court must examine the surrounding
circumstances, specifically considering the following factors: (1) how vital
the precluded witness is to the proponent’s case; (2) whether the witness’s
testimony will surprise or prejudice the opposing party; (3) whether bad
faith or willfulness motivated the discovery violation; and (4) any other
relevant circumstances. Id.

              1. Preclusion of Steve Brown

¶31           On the day of the murders and Naranjo’s arrest in March
2007, Steve Brown—then a contracted mental health evaluator for
Correctional Health Services (CHS) in Phoenix—observed Naranjo
“cowering” in his jail cell and holding his hand over his head. Brown
later reported that during his assessment, Naranjo looked up to the ceiling
and said, “see all the dead people up there.” Brown concluded that
Naranjo was actively hallucinating and that his psychosis was not drug-
induced. Naranjo first became aware of Brown’s assessment in 2008.

¶32            In March 2009, Naranjo tried to locate Brown through CHS,
but learned that he no longer worked there. Naranjo took no further steps
to find Brown for nearly a year. In March 2010, Naranjo unsuccessfully
attempted to contact Brown at his new place of employment, Compass
Mental Health. Naranjo again waited almost a year before resuming
efforts to find Brown, ultimately reaching him at Compass Mental Health
in late March 2011.

¶33           Nine days after his trial began, Naranjo disclosed for the first
time his intention to call Brown as a witness during the guilt phase. The
following week, Naranjo asked to call Brown, despite the untimely
disclosure, attaching affidavits describing his efforts to locate Brown. The
trial court denied the request, finding that Naranjo had not exercised
diligence in searching for Brown and, as a result, the State had no
opportunity to locate a witness to counter Brown’s testimony. During the
guilt phase, Naranjo’s mental health expert, Dr. Thompson, read into the
record the notes from Brown’s assessment of Naranjo. Naranjo argues
that this did not adequately present such crucial evidence to the jury, and

                                         10
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

that the trial court abused its discretion in precluding Brown’s testimony
about his firsthand observations of Naranjo on the day of the murders.

¶34           Preclusion may be an appropriate sanction when a party
engages in “willful misconduct, such as an unexplained failure to do what
the rules require.” State v. Killean, 185 Ariz. 270, 271, 915 P.2d 1225, 1226
(1996). In Killean, the trial court precluded admission of “corroborative
documentary evidence as a sanction for the defendant’s . . . fail[ure] to
reveal the existence of the evidence until trial.” Id. at 270, 915 P.2d at 1225.
We held that, although the trial court found that the defense had not acted
in bad faith, preclusion of the evidence was not an abuse of discretion
because the defense “knowingly failed to perform a known legal
obligation.” Id. at 271, 915 P.2d at 1226.

¶35           Here, Naranjo’s failure to locate Brown before trial did not
stem from investigative difficulties or a last-minute oversight, but rather
from a pervasive lack of diligence stretching over a four-year period.
Similar to the situation in Killean, Naranjo knew of a favorable witness’s
identity and location well before trial, yet did not disclose him as a
potential witness, as required by Rule 15.2(b), until after trial had started.
Because Naranjo’s failure to exercise due diligence could reasonably be
construed as “willful misconduct,” the trial court did not err in precluding
Brown’s testimony on that basis.

¶36           The court considered the importance of the witness, the
surprise to the State, and the State’s inability to find a rebuttal witness on
short notice. See Smith, 140 Ariz. at 359, 681 P.2d at 1378. It also
considered but rejected the argument that a short continuance was
sufficient to cure the prejudice to the State resulting from the late
disclosure. Finally, the court considered as an “other circumstance” under
Smith that the jury had heard Brown’s assessment of Naranjo’s condition
through the testimony of Dr. Thompson.

¶37          Although Dr. Thompson read Brown’s notes into the record,
Naranjo asserts that “cannot replace the testimony of a living witness,
describing what he saw and heard.” But these assertions do not excuse
Naranjo’s failure to diligently pursue and locate Brown, nor do they
diminish the prejudice to the State resulting from the late disclosure.



                                          11
                          State v. Israel Joseph Naranjo
                              Opinion of the Court

¶38           Whenever possible, trial courts should try to handle
disclosure violations in some way other than precluding a witness,
particularly in a capital case such as this in which the witness’s proffered
testimony relates to mental health issues that are central to the defense.
But, considering all the circumstances here, including admission through
Dr. Thompson of the substance of Brown’s notes, we cannot say the trial
court abused its discretion in precluding Brown’s testimony under Rule
15.7.

             2. Partial Preclusion of Dr. Switzky

¶39          During the penalty phase in April 2011, Naranjo called Dr.
Harvey Switzky to provide expert testimony regarding Naranjo’s mental
state. Dr. Switzky had previously disclosed a report in which he
determined that Naranjo was intellectually disabled,3 an opinion he also
expressed at trial. The first section of that February 2009 report set forth
the various matters Dr. Switzky considered in forming his opinion. In
addition to interviews and other records, Dr. Switzky relied on the
evaluations and data of Dr. Thompson, who testified in the guilt phase.

¶40           On cross-examination, the State questioned Dr. Switzky
about several errors in Dr. Thompson’s raw data. Naranjo was aware of
these potential errors before trial, but did not disclose them to Dr.
Switzky. Dr. Thompson’s errors gave Dr. Switzky “pause,” but before the
State could fully explore the issue, the court adjourned for the day.

¶41            Dr. Switzky did not retake the witness stand for eleven days.
The State agreed to interrupt its cross-examination of Dr. Switzky to allow
an evidentiary hearing regarding Dr. Thompson’s faulty data. According
to the trial judge, defense counsel then “unilaterally changed the schedule
again,” further delaying Dr. Switzky’s resumed cross-examination.

¶42         During the break in his testimony, Dr. Switzky drafted a
revised “IQ assessment,” which Naranjo disclosed two days before Dr.

3
       When the legislature last amended A.R.S. § 13-753 in 2011, it
replaced the term “mental retardation” with “intellectual disability.”
Although the parties and the trial court generally used the former term,
this Court adopts the latter, in keeping with current Arizona law and
contemporary medical and ethical standards.
                                        12
                          State v. Israel Joseph Naranjo
                              Opinion of the Court

Switzky retook the stand. The new assessment rejected Dr. Thompson’s
findings, instead relying on the findings of Dr. Joanne Babich, a court-
appointed expert who concluded that Naranjo was not intellectually
disabled based on an IQ score of 76. Dr. Switzky adjusted Dr. Babich’s
raw IQ score according to the “Flynn Correction,” which shifts a person’s
IQ score downward to reflect that today’s population is smarter than the
population used to standardize the IQ test. Accounting for the Flynn
Correction, Dr. Switzky concluded that Naranjo’s IQ was 72, within the
range of intellectual disability. See A.R.S. § 13-753(K)(3), (5).

¶43           Dr. Switzky was aware of the Flynn Correction before
disclosing his February 2009 report, but chose to not discuss it in that
report. The defense also had access to Dr. Babich’s raw data before trial,
but Dr. Switzky did not use or rely on that information until he prepared
his new assessment during the penalty phase.

¶44           Finding that Dr. Switzky’s new assessment was untimely
disclosed, the trial court presented Naranjo with a choice of sanctions:
either the court would preclude Dr. Switzky’s testimony entirely or limit it
to what was contained in his February 2009 report. Naranjo chose the
second option and now challenges the trial court’s ruling.

¶45           In partially precluding Dr. Switzky’s testimony, the trial
court found that defense counsel “intentionally and purposefully”
changed the witness schedule to give Dr. Switzky “time to go back and
revise his opinions” after a damaging cross-examination. The court also
found that Naranjo “violated the Rules of Criminal Procedure” by not
seeking leave to allow Dr. Switzky to reformulate his opinions after cross-
examination had already begun.

¶46           Even if defense counsel’s action regarding Dr. Switzky was
not motivated by bad faith, the trial court could have found it amounted
to “willful misconduct, such as an unexplained failure to do what the
rules require.” Killean, 185 Ariz. at 271, 915 P.2d at 1226. Like the
defendant in Killean, Naranjo has not explained his failures to abide by the
disclosure rules or to seek leave to disclose Dr. Switzky’s new assessment.

¶47          Naranjo argues that a continuance would have been a more
appropriate remedy. Although a trial court should consider lesser
sanctions before precluding evidence, we will not disturb its decision as

                                        13
                          State v. Israel Joseph Naranjo
                              Opinion of the Court

long as the record demonstrates it could have found lesser sanctions
insufficient. See id. (finding preclusion appropriate even when the court
did not explicitly consider other sanctions, because “[o]ther remedies
could legitimately be found inadequate”). Here, the trial court could have
reasonably found that preclusion was essential to achieve the ends of
justice because it was unclear whether a short continuance would suffice
to allow the State to review and respond to Dr. Switzky’s new assessment.
See id. (noting that a continuance may be inappropriate if the court cannot
determine “how long a continuance would be necessary” to allow the
State to formulate responses to newly disclosed opinions).

¶48           We cannot say the court abused its discretion in precluding
Dr. Switzky from testifying about his new, untimely disclosed assessment,
based on different data, in the penalty phase. The trial court could have
found willful misconduct and lesser or alternative sanctions insufficient.
But we strongly encourage trial courts, whenever possible, to fully explore
on the record other options, procedural safeguards, and alternative means
of alleviating any prejudice before precluding witnesses as a sanction for
disclosure violations, particularly in a capital case.

             3. Preclusion of Dr. Wu

¶49           In June 2010, Naranjo underwent a Positron Emission
Tomography (“PET”) scan and disclosed Dr. Joseph Wu as an expert
witness who would provide mitigation testimony regarding the scan
results. In August, the trial court ordered the release of Naranjo’s PET
scan records, including “all images, notes, reports, and other raw data.”
Naranjo, in turn, produced a one-page document from Dr. Wu describing
the scan and concluding that Naranjo’s “pattern is compatible with brain
injury or neuropsychiatric injury.”

¶50           The State moved for production of Dr. Wu’s underlying
data, arguing that it could not obtain an expert to counter Dr. Wu or
properly cross-examine him without additional information. In granting
the motion in October, the trial court ordered Naranjo to provide the State
with the “methodology Dr. Wu [used] during the administration of the
PET scan,” as well as copies of any articles referenced by Dr. Wu in
forming his opinion. Despite the State’s repeated requests, Naranjo made
no effort to comply with the court’s August and October 2010 orders for
more than six months. Finally, shortly before the penalty phase in April

                                       14
                          State v. Israel Joseph Naranjo
                              Opinion of the Court

2011, Naranjo disclosed Dr. Wu’s responses in the form of a one-page
spreadsheet. As Naranjo acknowledges, the spreadsheet did not include
the relevant raw data, nor did Dr. Wu provide copies of any articles that
he relied on in reaching his conclusion.

¶51            The State moved to preclude Dr. Wu from testifying during
the penalty phase, arguing that Naranjo’s failure to disclose the requested
information prevented it from adequately preparing for cross-
examination. At an evidentiary hearing on the motion, Dr. Wu testified
telephonically that he “did not keep the raw data” for any of the PET
scans, including Naranjo’s. Dr. Wu also acknowledged that he was not
present during the PET scan and could not describe Naranjo’s
performance. The trial court granted the State’s motion, precluding Dr.
Wu from testifying because Naranjo did not comply with the August and
October 2010 orders. In so ruling, the court emphasized that without the
underlying data for Dr. Wu’s conclusions, the State lacked any way “to
effectively cross-examine [Wu].”

¶52          Naranjo argues that the trial court abused its discretion in
precluding Dr. Wu because the State was not prejudiced as a result of the
non-disclosure. He contends that a short continuance would have been a
more appropriate sanction.

¶53           We find no abuse of discretion. By failing to preserve and
disclose the raw data from Naranjo’s PET scan, Dr. Wu effectively
foreclosed any meaningful inquiry into the validity of the assessment.
Unlike the defendant in State v. Cota, on which Naranjo relies, the State
was left with no fair opportunity to refute Dr. Wu’s conclusions. 229 Ariz.
136, 149 ¶ 60, 272 P.3d 1027, 1040 (2012) (holding that the trial court
properly denied Cota’s motion to preclude because “he had access to all
relevant information” before cross-examining the witness). A short
continuance would not have changed the fact that the State had no raw
data with which to obtain its own expert opinion. And, although Dr. Wu
eventually acknowledged that he did not retain the raw data for Naranjo’s
visual vigilance task test, he could have and should have disclosed that
fact months before the penalty phase.

¶54           Naranjo further argues that precluding Dr. Wu from
testifying “kept the jury from hearing relevant mitigation evidence,”
violating the prohibition against cruel and unusual punishment. Naranjo

                                       15
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

suggests that the jury “must not be precluded from considering . . . any
aspect of the defendant’s character or record” when offered for purposes
of mitigation in a capital case. See Lockett v. Ohio, 438 U.S. 586, 604 (1978);
State v. Hoskins, 199 Ariz. 127, 147 ¶ 86, 14 P.3d 997, 1017 (2000).

¶55            Although that general proposition is correct, in exercising
the right to present witnesses, a defendant must “’comply with
established rules of procedure and evidence designed to assure both
fairness and reliability in the ascertainment of guilt and innocence.’”
Taylor v. Illinois, 484 U.S. 400, 411 n.15 (1988) (quoting Chambers v.
Mississippi, 410 U.S. 284, 302 (1973)).

¶56           In the same vein, this Court has held that a trial judge may
preclude capital defendants from presenting mitigation evidence, in
whole or in part, as a sanction for a discovery violation. State v. Hampton,
213 Ariz. 167, 177–78 ¶¶ 43–44, 140 P.3d 950, 960–61 (2006) (upholding the
preclusion of mitigation testimony when defendant refused to submit to
State’s mental health evaluation); accord People v. Hayes, 364 N.W.2d 635,
639–41 (Mich. 1984). Here, as in Hampton, Naranjo’s failure to comply
with the court’s disclosure orders denied the State a fair opportunity to
test and rebut Dr. Wu’s intended testimony.

¶57           The trial court did not violate Naranjo’s constitutional rights
or otherwise abuse its discretion in precluding him from calling Dr. Wu as
a sanction for his failure to comply with prior court orders.

E. Other Act Evidence

¶58            Naranjo argues that the trial court committed fundamental
error by allowing evidence of statements Naranjo made four years before
the murders. To establish fundamental error, a defendant must show that
(1) an error occurred; (2) the error goes “to the foundation of the case, . . .
takes from the defendant a right essential to his defense, [or is] of such
magnitude that the defendant could not possibly have received a fair
trial”; and (3) the error prejudiced the defendant. State v. Henderson, 210
Ariz. 561, 567 ¶¶ 19–20, 115 P.3d 601, 607.

¶59         While cross-examining Dr. Thompson in the guilt phase the
prosecutor read, without objection, from a police report describing
statements Naranjo made to a female police officer during his arrest for

                                         16
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

domestic violence in 2003.     The pertinent exchange between the
prosecutor and Dr. Thompson is as follows:

      Q. Now, I’m going to hand you what’s been marked as
      Exhibit Number 2. . . . .
      ...

      Q. Let me read it. I don’t want to embarrass you. I
      apologize for the language. These are quotes out of the
      police report. And this is according to the police report, this
      is a summary of what the audio-taped recording was; is that
      correct?

      A. That’s correct.

      Q. [Naranjo] was aggressive and began slamming his head
      in the patrol car shield. [Naranjo] also kicked the shield and
      doors. [Naranjo] swore in a profane manner. [He] told me
      several times he hit Christine in the face because . . . , “What
      would you do if your daughter was being finger-fucked?”
      [Naranjo] told me, “You watch, in a couple of months I’ll be
      out, and I’ll fucking kill all those bitches.” [He] told me
      several times, “A couple of months in the mental hospital,
      you’ll see. I’ll be right back out again. And you just watch,
      I’ll fuck my daughter up real good. She won’t be able to say
      shit again.” [Naranjo] told me, “And you little ho cop. I’ll
      fuck you up in the ass, and you’ll say more, more, more and
      more.” [Naranjo] told me he would fake a mental illness
      and get out. “It’s happened before. You’ll see. And you’re
      at the top of my list, you bitch.”

      A. Correct.

¶60            In closing argument, the prosecutor referenced that police
report, stating:

      Well, you’ve got a guy who’s got a history of faking mental
      illness, and we’ve seen that from his 2003 police report from
      the child abuse where he tells the officer, that’s okay, I’m
      going to fake a mental illness and I’ll be out in a couple of

                                        17
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

       months, and then he goes into detail about what he’s going
       to do to his daughter and to the police officer when he gets
       out.

¶61             Generally, the state may not use evidence of other acts “to
show that a defendant is a bad person or has a propensity for committing
crimes.” State v. Roque, 213 Ariz. 193, 211 ¶ 54, 141 P.3d 368, 386 (2006)
(internal quotation marks omitted) (citing Ariz. R. Evid. 404(b)). But,
“[w]hen insanity is at issue, evidence of prior bad acts is admissible if
relevant . . . and if the probative value of the evidence is not substantially
outweighed by unfair prejudice.” State v. Vickers, 159 Ariz. 532, 540, 768
P.2d 1177, 1185 (1989) (citing Ariz. R. Evid. 402, 403).

¶62           As Naranjo acknowledges, some of the prior statements are
relevant because they tend to make the existence of a relevant fact—
Naranjo’s alleged insanity—more or less probable. See Ariz. R. Evid. 401.
Specifically, Naranjo’s remarks that “he would fake a mental illness and
get out” because “[i]t’s happened before” are directly relevant to his
insanity defense. The trial court could reasonably conclude that any
potential unfair prejudice to Naranjo resulting from admission of those
statements would not substantially outweigh their probative value.
Because those statements would have been admissible even had Naranjo
objected below, no error resulted from their use.

¶63           But we are not persuaded that evidence about all of
Naranjo’s prior statements and conduct was admissible. The 2003 police
report’s reference to Naranjo’s actions in the back of the patrol car,
including his kicking the patrol car doors, had no relevance to any issue in
this case. More troubling still is the State’s use of the threatening, profane
remarks Naranjo made about the female police officer and his daughter.
That evidence merely depicts Naranjo as a bad person, an improper use of
other act evidence, even when the defense is insanity. See Roque, 213 Ariz.
at 211 ¶ 54, 141 P.3d at 386. Any marginal relevance was clearly
outweighed by the risk of unfair prejudice.4


4
        As we have stated, “prosecutors are not mere advocates, . . . but
should act as ministers of justice to ensure that defendants receive a fair
trial.” State v. Miller, ___ Ariz. ___, ¶ 21 n.3, 316 P.3d 1219, 1227 n.3 (2013)
(citing Roque, 213 Ariz. at 228 ¶ 153, 141 P.3d at 403 (2006)). The State
                                          18
                          State v. Israel Joseph Naranjo
                              Opinion of the Court


¶64           Although the State’s use of those portions of the 2003 police
report is disturbing, the trial court’s failure to sua sponte exclude them
does not rise to the level of fundamental error. Admission of this
evidence did not deprive Naranjo of a fair trial, the jury’s verdicts were
not based on improper factors, and Naranjo has not established prejudice.
The State produced substantial evidence of Naranjo’s guilt, including his
recorded confession to the crime, the testimony of an eyewitness (Rivera’s
eight-year-old daughter) who saw the stabbings, discovery of the murder
weapon in Naranjo’s vehicle, and the victim’s blood appearing on the
clothes Naranjo was wearing at the time of his arrest. Given the nature
and extent of the evidence against Naranjo, we find no fundamental error.
See State v. Hargrave, 225 Ariz. 1, 9 ¶ 19, 234 P.3d 569, 577 (2010) (finding
no fundamental error in the use of potentially inadmissible statements
when “[t]he State produced substantial evidence of [the defendant’s]
participation” in the crimes charged).

F. Expert Qualification

¶65           Naranjo argues that Dr. Michael Bayless, the State’s mental
health expert who testified in the guilt and penalty phases, was not a
qualified expert under A.R.S. § 13-753(K)(2) and that, therefore, the trial
court erred in allowing him to testify on the issue of Naranjo’s intellectual
ability. A trial court has broad discretion in determining whether a
witness is competent to testify as an expert. Gemstar Ltd. v. Ernst & Young,
185 Ariz. 493, 505, 917 P.2d 222, 234 (1996). We will not overturn a ruling
allowing expert testimony absent an abuse of discretion. State v. Boyston,
231 Ariz. 539, 544 ¶ 14, 298 P.3d 887, 892 (2013).

¶66           Dr. Bayless received his Ph.D. in counseling psychology
from Arizona State University in 1977, and he has practiced in Arizona as
a licensed clinical psychologist since then. When he testified in this case,
Dr. Bayless was the director of clinical services at Bayless Behavioral
Health Solutions.

¶67          In October 2008, the State retained Dr. Bayless to conduct a
psychological evaluation of Naranjo, which Dr. Bayless performed in


disregarded that responsibility by introducing inflammatory, irrelevant
statements from an unredacted police report, even absent objection.
                                        19
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

February 2009. After interviewing Dr. Bayless, Naranjo moved to
preclude him from testifying, contending that he did not satisfy the
requirements of § 13-753(K)(2).        That section defines an expert in
intellectual disabilities as “a psychologist or physician licensed pursuant
to title 32, chapter 13, 17 or 19.1 with at least five years’ experience in the
testing or testing assessment, evaluation and diagnosis of intellectual
abilities.”

¶68            At an evidentiary hearing on that motion, Dr. Bayless
testified that he had diagnosed and treated patients with intellectual
disabilities, but he could not say how many. Dr. Bayless further testified
that he had performed “hundreds” or “thousands” of adaptive
functioning and IQ tests during his thirty-year career. The trial court
denied the motion, finding that Dr. Bayless was well qualified. During the
penalty phase, Dr. Bayless testified that Naranjo did not have intellectual
disabilities.

¶69           As a preliminary matter, we reject the State’s argument that
§ 13-753(K)(2)’s requirements apply only to experts selected by the trial
court during the pretrial phase. The statute expressly provides that “this
section applies to all capital sentencing proceedings,” A.R.S. § 13-753(J),
which includes the penalty phase.

¶70            Viewed in the light most favorable to upholding the trial
court’s ruling, the record supports the finding that Dr. Bayless had at least
five years’ experience testing for, evaluating, and diagnosing intellectual
disabilities. Although Dr. Bayless testified he had performed many
adaptive functioning and IQ tests over his career, Naranjo claims that Dr.
Bayless was not qualified under § 13-753(K)(2) because he “did not
appreciate the requirements” that Arizona law imposes on an expert in
intellectual disability.

¶71           But, the statute merely requires that Dr. Bayless be a licensed
psychologist with at least “five years’ experience.” A.R.S. § 13-753(K)(2).
Beyond that, the extent of Dr. Bayless’s qualifications went to the weight
of his testimony, not its admissibility. See Boyston, 231 Ariz. at 544 ¶ 18,
298 P.3d at 892 (citing State v. Davolt, 207 Ariz. 191, 210 ¶ 70, 84 P.3d 456,
475 (2004)).



                                         20
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

¶72         The trial court did not abuse its discretion in finding that Dr.
Bayless was qualified as an expert in intellectual disability under § 13-
753(K)(2).

G. Management of Maricopa County’s Contract Attorneys

¶73           Naranjo argues that “systemic problems” in how Maricopa
County managed and monitored capital-case contract attorneys led to a
violation of his right to counsel under the United States and Arizona
Constitutions. He contends that the trial court should have declared a
mistrial in the penalty phase to protect his constitutional rights. We
review constitutional claims de novo, State v. Harrod, 218 Ariz. 268, 279
¶ 38, 183 P.3d 519, 530 (2008), and a trial court’s denial of a motion for
mistrial for abuse of discretion, State v. Dann (Dann I), 205 Ariz. 557, 570
¶ 43, 74 P.3d 231, 244 (2003).

¶74           Private attorneys contracting with the Office of Public
Defense Services (OPDS) represented Naranjo in this case. During the
penalty phase, one of Naranjo’s experts, Dr. Switzky, testified that
Naranjo had intellectual disabilities, basing his conclusion on family
statements and two IQ tests. Dr. Thompson, who testified on Naranjo’s
behalf in the guilt phase, administered one of those tests, the Wechsler
Adult Intelligence Scale III. As noted above, the State’s cross-examination
of Dr. Switzky revealed serious flaws in the methodology of Dr.
Thompson’s testing, as well as in the raw data obtained from it.

¶75           Naranjo moved for a mistrial, alleging that serious questions
existed about Dr. Thompson’s credibility and effectiveness because he had
provided “inaccurate assertions” in his reports, which purportedly
resulted from “mishandled files” and other “office procedure problems.”
In denying that motion, the trial court construed it as a claim of ineffective
assistance of counsel that could be brought only after trial in post-
conviction relief proceedings. See State v. Spreitz, 202 Ariz. 1, 3 ¶ 9, 39 P.3d
525, 527 (2002).

¶76           The right to counsel “extends to ‘all critical stages of the
criminal process,’” Moody, 208 Ariz. at 445 ¶ 65, 94 P.3d at 1140 (quoting
Iowa v. Tovar, 541 U.S. 77, 80–81 (2004)), and is violated when a defendant
is “denied counsel . . . [or] if counsel entirely fails to subject the


                                          21
                            State v. Israel Joseph Naranjo
                                Opinion of the Court

prosecution’s case to meaningful adversarial testing,” United States v.
Cronic, 466 U.S. 648, 659 (1984).

¶77            Naranjo concedes that any alleged error below did not
amount to the complete denial of counsel held to be structural error in
Gideon v. Wainwright, 372 U.S. 335, 344–45 (1963), but nonetheless contends
that his attorneys’ conduct at trial violated his right to counsel at a critical
stage of the capital proceedings. Specifically, Naranjo asserts that the high
volume of capital cases in OPDS created “systemic problems” during the
years in question that prevented his counsel from properly preparing his
case.

¶78            Naranjo has not argued that “he was effectively deprived of
counsel” at a critical stage of the proceedings, State v. Kiles, 222 Ariz. 25, 34
¶ 42, 213 P.3d 174, 183 (2009), and the record does not establish that his
trial counsel “entirely fail[ed] to subject the prosecution’s case to
meaningful adversarial testing,” Cronic, 466 U.S. at 659. He was
represented by counsel throughout the proceedings below. In each phase
of the trial, counsel called and cross-examined witnesses and presented
evidence and arguments on Naranjo’s behalf. Cf. Glassel, 211 Ariz. at 51
¶¶ 62–64, 116 P.3d at 1211 (finding no right-to-counsel violation when
defense counsel did not call witnesses in the penalty phase and instead
relied on evidence already developed during the guilt phase).

¶79            Still, Naranjo argues that the trial court should have declared
a mistrial to “protect [his] right to counsel and a fair trial.” But there is no
basis in the record to conclude that the court abused its discretion in
denying his motion for mistrial. Beyond his unpersuasive argument that
his right to counsel was violated, Naranjo does not identify any trial error
that would have required a mistrial. See State v. Adamson, 136 Ariz. 250,
262, 665 P.2d 972, 984 (1983) (“[A] mistrial is the most dramatic remedy for
trial error and should be granted only when it appears that justice will be
thwarted unless the jury is discharged and a new trial granted.”).
Although Dr. Switzky’s reliance on “inaccurate assertions” from Dr.
Thompson’s reports might well have undermined his testimony, that
revelation resulted from proper cross-examination. Naranjo cites no
authority to suggest that a mistrial is the appropriate remedy when a
defendant detrimentally relies on his own witness’s expertise and
testimony.


                                          22
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

¶80           Instead, consistent with the trial court’s analysis, many facts
that Naranjo offers to show trial error are better viewed as “cumulative
evidence of alleged ineffectiveness.” Kiles, 222 Ariz. at 34 ¶ 39, 213 P.3d at
183.    Naranjo’s assertions are properly characterized as claims of
ineffective assistance of counsel that are not cognizable on direct appeal.
That the trial judge “admonished counsel” during the proceedings or
“blamed counsel for [their] failure to prepare . . . key witnesses” does not
show a violation of Naranjo’s right to counsel that required the “dramatic
remedy” of a mistrial, even if we accept all of his allegations as true.

                 III. ABUSE OF DISCRETION REVIEW

¶81            We review the jury’s finding of aggravating circumstances
and the imposition of the death sentences for abuse of discretion. A.R.S.
§ 13-756(A). A finding of aggravating circumstances is not an abuse of
discretion if “’there is any reasonable evidence in the record to sustain it.’”
State v. Delahanty, 226 Ariz. 502, 508 ¶ 36, 250 P.3d 1131, 1137 (2011)
(quoting State v. Morris, 215 Ariz. 324, 341 ¶ 77, 160 P.3d 203, 220 (2007)).
We view the facts in the light most favorable to sustaining the jury’s
verdict. State v. Gunches, 225 Ariz. 22, 25 ¶ 14, 234 P.3d 590, 593 (2010).

A. Aggravating Circumstances

¶82           Naranjo contends that the State presented insufficient
evidence to support the jury’s finding that he murdered Rivera in an
especially cruel manner. A.R.S. § 13-751(F)(6). He does not challenge the
jury’s findings on the other aggravating circumstances—prior serious
offense, A.R.S. § 13-751(F)(2), and unborn child victim, § 13-751(F)(9).

¶83           A murder is especially cruel if the evidence establishes
beyond a reasonable doubt that “‘the victim consciously experienced
physical or mental pain prior to death, and the defendant knew or should
have known that suffering would occur.’” State v. Snelling, 225 Ariz. 182,
188 ¶ 25, 236 P.3d 409, 415 (2010) (quoting State v. Trostle, 191 Ariz. 4, 18,
951 P.2d 869, 883 (1997)). “Evidence of a victim’s pleas or defensive
injuries” may be sufficient to show that she suffered mental pain. Id. ¶ 27.
The victim need not have been conscious for every wound inflicted, State
v. Sansing (Sansing II), 206 Ariz. 232, 235 ¶ 7, 77 P.3d 30, 33 (2003), nor
must her suffering last for any specific period of time, State v. Cropper, 223
Ariz. 522, 526 ¶ 13, 225 P.3d 579, 583 (2010).

                                         23
                           State v. Israel Joseph Naranjo
                               Opinion of the Court


¶84           The record here supports the jury’s finding that Rivera
experienced mental anguish and physical pain during the murder. As the
State notes, Rivera suffered injuries consistent with defensive wounds,
including a broken nail and several wounds on her arms. Furthermore,
Rivera’s daughter testified that her mother screamed during the attack
and attempted “to push [Naranjo] off.” The daughter also testified that
Rivera spoke to her after Naranjo left the apartment. Viewing the
evidence in the light most favorable to sustaining the verdict, we conclude
that a jury could reasonably find that Rivera was conscious during the
attack and suffered mental and physical pain. See Morris, 215 Ariz. at 341
¶ 79, 160 P.3d at 220 (upholding finding of especial cruelty when evidence
showed that the victims suffered and struggled during the murders);
Sansing II, 206 Ariz. at 236 ¶ 10, 77 P.3d at 34 (noting that “defensive
wounds, . . . pleas for help, and [the victim’s] attempts to resist” establish
mental anguish).

¶85          Naranjo also contends that the State did not adequately
demonstrate that he knew or should have known that Rivera would
suffer. He suggests that because the prosecutor argued during the guilt
phase that Naranjo’s acts “were a result of lifetime drug abuse,” the State
could not plausibly maintain in the aggravation phase that “he was fully
aware that his actions caused [Rivera] to suffer.”

¶86           That Naranjo might have been under the influence of drugs
at the time of the murder does not preclude a finding that Naranjo knew
or should have known that Rivera suffered. By rejecting Naranjo’s
insanity defense in the guilt phase, the jury implicitly found that Naranjo
was capable of understanding the nature of his actions. The record
supports such a finding. Naranjo stabbed Rivera twelve times, which
itself suggests that he should have known that she suffered. Moreover,
during his interview he acknowledged that she screamed during the
attack.

¶87          Because reasonable evidence supports a finding that Rivera’s
murder was especially cruel, the jurors did not abuse their discretion in so
finding. Delahanty, 226 Ariz. at 508 ¶ 36, 250 P.3d at 1137.

B. Death Sentence


                                         24
                           State v. Israel Joseph Naranjo
                               Opinion of the Court

¶88            During trial, Naranjo offered mitigation evidence relating to
his alleged intellectual disability, mental illness, and difficult upbringing,
and argued that a life sentence was sufficient to protect the public. The
State cross-examined each witness and rebutted each mitigating factor.
The jury did not find the proffered mitigation sufficiently substantial to
call for leniency. See A.R.S. § 13-751(C), (E); § 13-752(G).

¶89            We must uphold a jury’s determination that death is the
appropriate sentence if any “reasonable juror could conclude that the
mitigation presented was not sufficiently substantial to call for leniency.”
State v. Gallardo, 225 Ariz. 560, 570 ¶ 52, 242 P.3d 159, 169 (2010). Even if
we assume Naranjo proved each of his alleged mitigating factors, the jury
did not abuse its discretion in finding the mitigation insufficient to
warrant leniency.

                            IV. CONCLUSION

¶90           We affirm Naranjo’s convictions and death sentences.5




5
      Naranjo raises eighteen arguments against the constitutionality of
Arizona’s death penalty, all of which, as he acknowledges, this Court has
previously rejected. We decline to revisit them here.
                                         25